Citation Nr: 1507573	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned a rating of 10 percent for the lumbar spine disability.  The Veteran appealed the assigned rating in this decision and the matter is now before the Board.

This case was previously before the Board in August 2014, and the Board remanded the matter for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's degenerative disc disease has resulted in limited flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, but has not resulted in motion limited to 60 degrees or less of forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Veteran's service-connected degenerative disc disease was initially evaluated as 20 percent disabling; however, in a March 2009 rating decision, the RO assigned a 10 percent rating effective January 2009 after the Veteran underwent a VA examination.  This disability can be rated under DC 5235-5243, the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

While the record indicates that DC 5003, which addresses arthritic symptoms, might be applicable to the Veteran's symptoms as well, the Board deems the General Formula to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disabilities in the Veteran's case (degenerative joint disease and degenerative disc disease).  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under the General Formula.

In general, schedular ratings for disabilities of the spine are provided by application of the General Formula or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.

The General Formula provides that an evaluation of 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Moreover, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Furthermore, as discussed below, x-rays have shown that the Veteran has symptoms of arthritis in his lumbar spine, thus DC 5003(hypertrophic or osteoarthritis degenerative arthritis) might be of application in the present case.  38 C.F.R. § 4.71a, DC 5003.  Under this diagnostic code, degenerative arthritis must be established by x-ray findings and such arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

This diagnostic code provides that in the absence of limitation of motion, an evaluation of 10 percent is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  Moreover, the 20 percent and 10 percent ratings based on x-ray findings cannot be combined with ratings based on limitation of motion.  Id. at Note (1). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

After reviewing the entire claims file, the Board finds that the Veteran's degenerative disc disease disability has only approximated the criteria for a 10 percent rating throughout the appeal but not higher.  Specifically, the Board finds that the Veteran's degenerative disc disease has resulted in flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  

The Veteran's VA treatment records show that he has received medical treatment for conditions related to his spine, that he has complained of pain and other symptoms associated with his spine throughout the appeals period, and that he has worn a back brace during the appeal period. 

The Veteran was afforded a VA examination in January 2009, during which he reported symptoms of his spine disability including, stiffness, numbness, and constant pain in the lower back, left buttock, and legs.  He also relayed that he does not have loss of bladder or bowel control and that his pain level can be 8 out of a possible 10.  He stated that he can function with medication during the pain, and that his condition has not resulted in incapacitation.  

The Veteran had forward flexion to 90 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; and bilateral rotation to 30 degrees.  The examiner noted that the joint function of the spine was limited by pain that had a major functional impact after repetitive use.  However, joint function was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.    

The examiner noted that the Veteran's thoracolumbar spine exhibited no evidence of radiating pain on movement, muscle spasms, or ankylosis.  The examiner further noted that there was no additional limitation in degree and that there were no signs of lumbar intervertebral disc syndrome (IVDS). 

In March 2009, a VA physician examined the Veteran's spine after the Veteran complained of pain.  The physician found that the Veteran had mild tender points along the L4 to S1 paraspinals, mild pain with lumbar forward flexion, and normal extension and lateral bending.  The physician noted that there were no focal points indicating radiculopathy and that the Veteran should continue with his stretching program, NSAIDs medication, and transcutaneous electrical nerve stimulator use. 

In his April 2009 notice of disagreement, the Veteran contended that his lumbar spine disability had gotten worse.  

In December 2010, the Veteran complained to a VA physician of acute onset lower back pain that was dull for more than a month.  A lumbar spine x-ray from this month showed unchanged mild lumbar spondylosis and mild low back arthritis.  

In an August 2011 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran alleged that he has back pain every day and that some days are worse than others.  He reported that it was hard to perform his job, and that he suffers from severe pain and a burning and aching stiffness in his back.  He contended that he takes medication for his pain, but he cannot take the appropriate amount because he has to function.  The Board notes, and the record indicates, that the Veteran is a truck driver and performs labor-intensive activities as part of his job.  

In a November 2011 VA medical note, the Veteran relayed over the telephone that his back pain was a 6 out of a possible 10 that comes and goes, and he described the pain as stabbing, throbbing, and burning.  Moreover, he reported that he wears a back brace. 

The Veteran was afforded another VA examination in February 2012, where the examiner diagnosed him with degenerative disc disease of the lumbar spine.  The Veteran reported that he feels discomfort daily and that pain and soreness occur after heavy lifting.  The Board determined in an August 2014 decision that this examination was inadequate to determine the present issue on appeal because the examiner identified two different measurements for the Veteran's forward flexion of the thoracolumbar spine, and the examiner failed to indicate whether the Veteran's left lower extremity demonstrated signs of numbness or paresthesia/dysesthesia and the severity of any such signs or symptoms.  Therefore, the Board does not afford much weight to the range of motion and numbness findings from this examination; however, the Board does find probative the examiner's findings of pain on movement, localized tenderness or pain to palpitation of the lumbar spine, the presence of IVDS, the presence of arthritis after studies, and the functional impact of limited lifting and carrying of heavy items. 

In July 2014, the Veteran submitted a statement in support of his claim stating that he currently has pain in his upper and lower back.

Following the Board's August 2014 decision remanding the present issue on appeal, the Veteran was granted another VA examination in October 2014, where the examiner performed an in-person examination after reviewing the Veteran's claims file.  The Veteran reported that he had burning sensation in his lower back and on the sides of his hips.  He further stated that he cannot run, he has circulation problems in his left leg, he is on medication for erectile dysfunction, he must sit in a particular way, he cannot stand for long periods of time, he takes pain medication, he has not had surgery or injections, and he reported that flare-ups do not impact the function of the thoracolumbar spine.  

The Veteran had forward flexion to 75 degrees with pain beginning at 75 degrees; extension to 30 degrees or greater with no evidence of painful motion; right lateral flexion to 30 degrees or greater with no painful motion; left lateral flexion to 30 degrees or greater with no painful motion; and bilateral rotation to 30 degrees or greater with no painful motion.  The examination indicated the same results after the Veteran performed repetitive-use testing with 3 repetitions.  

The examiner noted that the Veteran did not have any additional limitation in his range of motion and functional loss or functional impairment of the thoracolumbar spine.  Moreover, the examiner noted that there was no localized tenderness or pain to palpation for joints and soft tissues, no muscle spasms or guarding that resulted in abnormal gait or spinal contour, and no guarding that did not result in abnormal gait or abnormal spinal contour.  Furthermore, the examiner noted normal muscle strength in his lower extremities, normal reflexes in his knees and ankles, and normal sensory examination.  The Veteran tested negative in both legs for the straight leg raising test, he did not have radicular pain or signs of radiculopathy, and he did not have ankyloses of the spine.  The examiner noted that he does not have any other neurological abnormalities related to his back, no IVDS, and that he did not use any assistive device as a normal mode of locomotion.  

The examiner noted the presence of arthritis, and he included the impression of a VA physician who reviewed a radiographic view of the Veteran showing multilevel mild chronic spondylosis of the lumbar spine and mild disc space narrowing at L2/L3.  The physician also noted mild bilateral facet arthrosis within the lower lumbar spine and mild degenerative changes of the upper sacroiliac joints.  The remainder of the lumbar spine was well-preserved or unremarkable. 

The examiner noted that the Veteran's thoracolumbar spine disability impacts his ability to work because he works as a truck driver who is required to perform strenuous activities, including carrying heavy objects.  The examiner concluded that this was a nearly normal lumbosacral examination and that the Veteran had some limitation with pain on flexion of the spine, and that the x-ray showed moderate multilevel degenerative disc disease of the lumbar spine.  After noting that he could not provide loss or range of motion findings during flare-ups, the examiner opined that the examination confirmed that the Veteran's degenerative joint disease of the lumbar spine is the same as degenerative disc disease.  The examiner also concluded that the Veteran does not have any progression of this condition based on his symptoms, examination, and x-ray findings. 

The Board finds this examiner's diagnoses and opinions to be highly probative because of expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  Moreover, this examination is the most current medical evidence of the Veteran's symptoms and range of motion findings.  Thus, the Board finds this examination to be the most probative evidence in the record of the Veteran's range of motion due to his lumbar spine disability. 

Initially, the Board determines that DC 5003 would not support the assignment of a disability rating in excess of that already assigned.  Moreover, the Board concludes that the Veteran should be rated under the General Formula, as opposed to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, because the preponderance of the evidence indicates that the Veteran does not have IVDS.  While the February 2012 VA examiner noted the presence of IVDS, the January 2009 and October 2014 VA examiners found no presence of IVDS and the remainder of the medical evidence in the record is silent on the existence of such a disease.  Moreover, the October 2014 VA examiner concluded that the Veteran's degenerative disc disease is the same as his degenerative joint disease diagnosis.  Both of these diseases are rated under the same rating criteria, and thus, the Board determines that the Veteran should be rated under the General Formula for his disability.

Taking into account the aforementioned evidence, particularly the October 2014 VA examination, the Board finds that the Veteran's lumbar spine disability has resulted in forward flexion of the thoracolumbar spine limited to greater than 60 degrees but less than 85 degrees of, and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Conversely, the record indicates that the Veteran's symptoms have not resulted in motion limitation to 60 degrees or less of forward flexion of thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which would indicate a higher rating.  Thus, the Veteran's degenerative disc disease warrants a 10 percent disability rating, but not higher.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. at 202.  In the October 2014 VA examination, the examiner specifically performed  DeLuca testing on the Veteran and considered those factors in determining the Veteran's range of motion results and observations of pain during forward flexion and no additional functional loss or range of motion.  As such, the Board finds the DeLuca factors have been considered by the Board and the medical evidence of record, and a higher rating is not warranted based upon additional functional loss. 

In addition, the weight of the probative evidence does not show that the service-connected low back disability results in a separately compensable neurologic condition.  In this respect, the most recent VA examination specifically found no evidence of any neurologic condition that was secondary to the low back disability.  

Accordingly, the Board concludes that the Veteran's degenerative disc disease has been 10 percent disabling, and no more, throughout the entire rating period on appeal.  

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his thoracolumbar disability on the basis of limitation of motion, to include as due to pain and weakness; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the October 2014 VA examiner specifically addressed the DeLuca factors during the examination and the impact the Veteran's symptoms have on his employment. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's degenerative disc disease, and referral for consideration of an extra-schedular evaluation is not warranted.

Therefore, as the preponderance of the evidence is against a rating in excess of 10 percent for degenerative disc disease, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is still working, even though it is "getting hard to do the work," as the Veteran has stated in his August 2011 VA Form 9.  Therefore, while he may have difficulty working, he has not asserted, nor has the evidence shown, that his service-connected degenerative disc disease of the lumbar spine disability precludes him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.

The duty to assist was further satisfied by VA examinations in January 2009, February 2012, and October 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issue of an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine for additional development, including obtaining another VA examination for this disability and readjudicating the Veteran's claim using the General Formula and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly, VA afforded the Veteran a VA examination in October 2014, and the Appeals Management Center (AMC) issued a supplemental statement of the case that adjudicated the Veteran's claim using the General Formula and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, the Board finds that there has been substantial compliance with its August 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


